Title: Abigail Adams to John Adams, 19 October 1783
From: Adams, Abigail
To: Adams, John



My dearest Friend

October 19 1783


My last Letter to you was written in Sepbr. I closed it, because I knew not how to think upon any other subject than the solemn one I had just past through; since that date I have received a Number of Letters from you, written in April, May, june and 2 in july.
To hear from you is a satisfaction, but the whole tenor of your Letters rather added to my melancholy, than mitigated it. The state of your Health gives me great anxiety; and the delay of your return increases it. The Season is now so far advanced, that if you embark I shall have a thousand terrors for you; if you tarry abroad; I fear for your Health.

If Congress should think proper to make you an other appointment, I beg you not to accept it. Call me not to any further trials of the kind! Reflect upon your long absence from your family, and upon the necessity there is, of your returning in order to recover that Health which you have unhappily impaired and lost abroad.
Your Children have a demand upon You, they want your care, your advice and instruction; I mean at all times to consult and promote their interest and happiness, but I may be mistaken in it; I cannot feel so safe or so satisfied as I should if Your approbation was added to it.
There was a time when I had brought my mind to be willing to cross the Seas to be with you, but tho one strong tie which held me here, is dissolved, the train of my Ideas for six months past has run wholy upon your return; that I now think nothing short of an assurence from you, that your happiness depended upon it, would induce me to alter my oppinion. The Scenes of anxiety through which you have past, are enough to rack the firmest constitution, and debilitate the strongest faculties. Conscious Rectitude is a grand support, but it will not ward of the attacks of envy, or secure from the assaults of jealousy. Both ancient and modern history furnish us with repeated proofs, that virtue must look beyond this shifting theatre for its reward; but the Love of praise is a passion deeply rooted in the mind and in this we resemble the Supreem Being who is most Gratified with thanksgiving and praise. Those who are most affected with it, partake most of that particle of divinity which distinguishes mankind from the inferiour Creation; no one who deserves commendation can dispise it, but we too frequently see it refused where it is due, and bestowed upon very undeserving characters. “Treachery venality and villainy must be the Effects of dissipation voluptuousness and impiety, says the Great Dr. Price and adds, these vices sap the foundation of virtue, they render Men necessitous and Supple, ready at any time to sacrifice their consciences. Let us remember these Truths in judging of Men. Let us consider that true goodness is uniform and consistant; and learn never to place any great confidence in those pretenders to publick Spirit, who are not men of virtuous Characters. They may boast of their attachment to a publick cause, but they want the living root of virtue, and should not be depended upon.”
You call upon me to write you upon a subject which greatly embarrasses me, yet I ought to tell you what I conceive to be the real Truth. The Gentleman whom I formerly mentiond to you, resides here Still, and boards in the same family. I wrote you the Truth when I informd you that the connection was broken of—and nothing particular has since past. Yet it is evident to me, as well as to the family where he lives, that his attachment is not lessned. He conducts prudently, and tho nothing is said upon the subject I do not immagine that he has given up the Hope, that in some future Day he may be able to obtain your approbation. Your daughter so highly values your esteem and approbation, that She has frequently said she never could be happy without it. That she will not act contrary to the opinion of her Friends, I am fully satisfied, but her sentiments with regard to this Gentleman she says are not to be changed but upon a conviction of his demerrit. I wish most sincerely wish you was at Home to judge for yourself. I shall never feel safe or happy untill you are. I had rather you should inquire into his conduct and behaviour, his success in Buisness and his attention to it, from the family where he lives, than Say any thing upon the subject myself. I can say with real Truth that no Courtship subsists between them, and that I believe it is in your power to put a final period to every Idea of the kind, if upon your return you think best. There is a young Gentleman, who formerly kept our school, by the Name of Perkings, who is now studying Law with Mr. Tyler. He has been in Virgina for a twelve month past and designs to return there again.
I was very unhappy to find by your Letters that you was so long without any intelligence from America, but I hope you have been amply compensated before this time. Your Letters which were dated in April May and june did not reach me untill Sep’br. I must request you in future to calculate those you send to Philadelphia for the post office. Every line of yours is invaluable to me, yet blank paper is not so, and the double covers pay as large postage, as if they were wholy written. I have disputed the matter some time with the postmaster, and now he will not deliver a Letter untill the postage is pay’d. I payd 3 dollors the other day for what one sheet of paper would have containd. I do not yet believe that congress mean to make their foreign ministers subject to postage, and I design to write to Mr. Gerry upon the Subject.
I hear of a vessel bound to France. I will forward this and write to Mr. Thaxter by way of England. I hear he is there, and that Mr. Smith arrived after a short passage. At this I rejoice tho I was not his companion. Our two sons are gone to Haverhill. I hope to hear frequently from you if I do not see you, which I now almost dispair of, this winter. Adieu my dearest Friend ever yours

Portia


